DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-12 are allowed. The prior art recites systems and methods for optimizing patient treatment recommendations using reinforcement learning.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art references of  Pappada, Wright, Shankar, Neumann, and Bennett teach systems and methods for clinical support using approximate value iteration with complex returns by bounding, reinforcement learning, object oriented clinical decision-making artificial intelligence, self-learning clinical intelligence based on biological information and medical data metrics, and physiology-driven decision support for therapy planning. 
Applicant’s invention distinguishes itself from the prior art due to the claimed invention of the independent claims, because they recite the following limitations not taught or suggested by the prior art: receiving, as inputs to a simulator node of said RNN, a prior simulated state from an immediate prior simulator iteration, an immediate prior recommended treatment action for the patient, and the determined next recommended treatment action from said RL action generator to generate the next simulated state. Here, the recitation of immediate is interpreted in a manner which the claims require: performing simulations using simulated states as inputs simultaneously and using simulated states and treatment actions of previously performed simulations if and only if the simulation was performed immediately beforehand.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.P./Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686